department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas tax_exempt_and_government_entities_division release number release date uil code date date employer_identification_number person to contact id number contact numbers phone fax certified mail - return receipt requested dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter dated august 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective march 20xx the revocation of your exempt status was made for the following reasons sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests you have not established that your are operated exclusively for exempt purposes described in sec_501 of the code specifically you have not shown that a substantial part of your activities does not serve the private interest of your officers and other individuals contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 those returns should be filed with the appropriate service_center processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia a petition or compliant in one of these three courts must be filed before the day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the court at the following addresses united_states tax_court second street nw washington d c us court of federal claims madison place nw washington dc u s district_court for the district of columbia constitution ave n w washington dc you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law you have to file a petition in a united_states court the taxpayer_advocate can however see a tax matter that may not have been resolved through normal channels gets prompt and proper handling you can call and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations enclosure publication internal reyenue service tax_exempt_and_government_entities_division exempt_organizations examinations myrtle avenue floor group brooklyn ny department of the treasury date date hand delivered dear taxpayer_identification_number form_990 return tax_year s ended february 20xx february 20xx person to contact id number contact numbers telephone fax we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if we issue a determination_letter to you based on technical_advice no further you may also request that we refer this matter for technical_advice as explained in publication administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for letter rev catalog number 34809f the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by jaw that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please cail the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886-a department of the treasury - internal_revenue_service schedule no or explanation of items name of taxpayer exhibit year period ended 20xx issue should be revoked because its benefits are limited to two families tax exempt status under internal_revenue_code sec_501 facts on march 20xx a declaration of trust was created by created for religious charitable scientific literary or educational purposed and specifically to raise funds for families whose loved ones are incapable of providing adequate support no part of the trust fund shall inure to the benefit of any private_shareholder_or_individual the trust was on april 20xx the internal_revenue_service received form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code from organization was formed for the purposes of enabling the community to collect funds for distribution to families whose loved ones are incapable of providing adequate support the application further disclosed that support would be provided to families whose income levels were no greater than the level required for participation in the family health plus or child health pius insurance programs the by letter dated august 20xx tax under sec_501 of the internal_revenue_code the code as an organization described in code sec_509 b a vi was granted exemption from federal income during our examination it was noted that the organization’s primary activity is making monetary distributions directly to or indirectly for the benefit of two families it was further determined that the income levels of these families as was disclosed on the form_1023 when applying for exempt status met the thresholds required for participation in the family health plus or child health plus insurance programs however our examination determined that these income levels exceed the federal income guidelines used to determine poverty law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious scientific or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in order to qualify under sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in that section if the organization fails to meet either the organizational_test or the operational_test it is not exempt regs c -i a i the organizational_test relates to the rules for governing an organization and the purposes stated in its articles of organization the operational_test relates to the organization’s activities sec_1 c -i d ii of the regulations provides in part that an organization is not organized or operated exclusively for one or more of the purposes mentioned in section form 886-a rev department of the treasury - internal_revenue_service page -1 form 886-a department of the treasury - internal_revenue_service schedule no or explanation of items name of taxpayer exhibit year period ended 20xx 20xx c of the code unless it serves a public rather than a private interest an organization may not be exempt if it is operated for the benefit of private individuals sec_1_501_c_3_-1 of the regulations provides that the term charitable includes relief of the poor and distressed advancement of education and science and the promotion of social welfare designed to accomplish any of the above purposes taxpayer’s position the organization indicated that it made the decision to provide monetary assistance to only a small number of families in order to have a greater impact on the help the families would receive the organization recognizes that in limiting its benefits to only two families it fails to provide a public benefit the organization also recognizes that the income levels of the families receiving benefits exceed the federal guidelines that determine poverty the organization will agree to a revocation of exempt status governments position is not operated exclusively for exempt purposes regs c - d ii because it serves private interests as opposed to public charitable purposes monetary disbursements are limited to two designated families and do not benefit a charitable_class regs c -1 d accordingly we propose to revoke as an organization described in sec_501 of the internal_revenue_code effective march 20xx exemption from federal_income_tax form 886-a rev department of the treasury - internal_revenue_service page -2
